        CASE 0:20-cv-02136-NEB-TNL Doc. 25 Filed 03/05/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 DAVID JOHNSON,                                Case No. 20‐CV‐2136 (NEB/TNL)

                    Plaintiff,

 v.                                                ORDER OF DISMISSAL

 EXPERIAN INFORMATION
 SOLUTIONS, INC.,

                    Defendant.



      Pursuant to the parties’ Stipulation of Dismissal with Prejudice filed on

March 5, 2021 (ECF No. 23), IT IS HEREBY ORDERED that this action is DISMISSED

WITH PREJUDICE and each party shall bear their own attorneys’ fees and costs.


Dated: March 5, 2021                       BY THE COURT:

                                           s/Nancy E. Brasel
                                           Nancy E. Brasel
                                           United States District Judge
